         Case 1:20-cv-03159-AKH Document 11 Filed 10/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 Cedar Lane Technologies Inc.,                               20 Civ. 3159(AKH)
        Plaintiff,

        v.

 Aspiro, Inc.,

        Defendant.



       PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff hereby dismisses this

action without prejudice. Defendant has not yet answered the Complaint or moved for summary

judgment.



 Dated: October 23, 2020           Respectfully submitted,


                                   /s/ Isaac Rabicoff
                                   Isaac Rabicoff
                                   Rabicoff Law LLC
                                   5680 King Centre Dr, Suite 645
                                   Alexandria, VA 22315
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   Cedar Lane Technologies Inc.




                                                1
         Case 1:20-cv-03159-AKH Document 11 Filed 10/23/20 Page 2 of 2




                               CERTIFICATE OF SERVICE
       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on October 23, 2020, via the Court’s CM/ECF system.

                                  /s/ Isaac Rabicoff
                                  Isaac Rabicoff




                                               2
